Order, Family Court, Bronx County (Diane Kiesel, J.), entered on or about September 6, 2006, which granted a final order of custody to respondent mother, including permission to relocate with the subject children to Florida, and a final order of visitation to petitioner father, unanimously affirmed, without costs.
*415“It is well established that in reviewing relocation and other custody issues, deference is to be accorded to the determination rendered by the factfinder, unless it lacks a sound and substantial basis in the record” (Yolanda R. v Eugene I. G., 38 AD3d 288, 289 [2007]). Here, the record shows that in considering the custody and relocation issues, the court properly considered the “best interests” of the children (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Matter of Tropea v Tropea, 87 NY2d 727, 739-741 [1996]), and a preponderance of the evidence supports the court’s award of custody to respondent mother, including permitting her to remain in Florida with the children. Concur— Lippman, P.J., Tom, Andrias and Saxe, JJ.